UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 22, 2013 SOURCE FINANCIAL, INC. (Exact name of registrant as specified in its charter) Delaware 033-26828 80-0142655 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1093 Broxton Avenue Suite 210 Los Angeles, CA 90024 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (310) 443-9246 The Wiki Group, Inc. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On February 22, 2013, Source Financial, Inc. (the “Company”) filed a Certificate of Amendment to its Articles of Incorporation (the “Amendment”) to change its name from “The Wiki Group, Inc.” to “Source Financial, Inc.” (the “Name Change”). The Amendment was effective as of February 22, 2013. A copy of the Amendment is attached to this Current Report on Form 8-K (this “Report”) as Exhibit 3.1. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Amendment to Articles of Incorporation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: February 25, 2012 SOURCE FINANCIAL, INC. By: /s/ Edward DeFeudis Edward DeFeudis President, Chief Executive Officer, and Chief Financial Officer
